DETAILED ACTION

Terminal Disclaimer
		The terminal disclaimer(s) filed on 21 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of the full statutory term of the patent(s) granted on U.S. patent(s) 10,848,973 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this Examiner’s Amendment was given in a telephone interview with Firasat Ali (Reg. No. 45,715) on 20 July 2022.
This application has been amended as follows:
IN THE CLAIMS
Cancel claims 1 – 30. 
Replace the following claims listed as follows.

CLAIM 31:
 	A method for retrieving a secure message of security code comprising:
receiving, at a first electronic device, a prompt to enter [[a]] the security code for the first electronic device to obtain authorization, wherein the security code is transmitted to a second electronic device; 
determining that the security code was not entered into the first electronic device within a predefined time period; 
in response to the determining that the security code was not entered into the first electronic device within the predefined time period, causing the second electronic device which is within an output range of the first electronic device to generate an audio output of the security code that was transmitted to the second electronic device to expedite the authorization 
transmitting, by the first electronic device the security code that has been entered in response to the prompt to obtain the authorization.  


CLAIM 41:
A system for retrieving a secure message of security code comprising:
input circuitry of a first electronic device configured to: 
receive, at [[a]] the first electronic device, a prompt to enter [[a]] the security code required for the first electronic device to obtain authorization, wherein the security code is transmitted to a second electronic device; and 
control circuitry of the first electronic device configured to: 
determine that the security code was not entered into the first electronic device within a predefined time period; 
in response to the determining that the security code was not entered into the first electronic device within the predefined time period, causing the second electronic device which is within an output range of the first electronic device to generate an audio output of the security code that was transmitted to the second electronic device to expedite the authorization 
transmit, by the first electronic device the security code that has been entered in response to the prompt to obtain the authorization.  



Allow Subject Matter

Claims 31 – 50 are allowed.
The following is an examiner’s statement of reasons for allowance:
The above mentioned claims are allowable over prior arts because the CPA (Cited Prior Art) of record fails to teach or render obvious the claimed limitations in combination with the specific added limitations recited in each of the independent claims 31 & 41 (& associated dependent claims).
The present invention is directed to a method for retrieving a secure message of security code. In view of the closest prior arts such as U.S. Patent 10,212,119 (by Bisarya) that provides a method for enabling messaging between users using text to speech conversion to convey urgency situations via wireless communications such as Wi-Fi or Bluetooth and PG-PUB: 2007/0289002 (by Van der Horst) that provides efficient delivery of an electronic message for multi-channel user authentication to combine has been found to anticipate or render obvious the claimed invention in such particular details of doing so in the context of recited limitations such as receiving, at a first electronic device, a prompt to enter the security code for the first electronic device to obtain authorization, wherein the security code is transmitted to a second electronic device; determining that the security code was not entered into the first electronic device within a predefined time period; in response to the determining that the security code was not entered into the first electronic device within the predefined time period, causing the second electronic device which is within an output range of the first electronic device to generate an audio output of the security code that was transmitted to the second electronic device to expedite the authorization; and transmitting, by the first electronic device the security code that has been entered in response to the prompt to obtain the authorization.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788.  The examiner can normally be reached on Monday - Friday 9:00am-5:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

           /LONGBIT CHAI/Primary Examiner, Art Unit 2431                                                                                                                                                                                                                 (No. #2369 - 2022)